Citation Nr: 1721818	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as delirium, depression, anxiety, and mood disorder, to include as secondary to service-connected back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1987, with Active Duty for Training (ACDUTRA) from July 1989 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board previously remanded this claim in July 2013 and December 2015 for further development. As discussed in these prior Board decisions, the appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not shown to be caused or aggravated by his service-connected back condition, is not shown to have manifested in service or in the year following separation from service, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include delirium, depression, anxiety, and mood disorder, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. November 2006, December 2007, and March 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in December 2006, August 2013, and April 2016, with an addendum medical opinion obtained in August 2016. In September 2009, a hearing was held before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the Veteran's claims file.  

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability. See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001). A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing. Id. at 1381. 

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. §  3.310(a). Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends he is entitled to service connection for mental problems caused by his service-connected back condition. In his September 2009 DRO, the Veteran stated his service-connected back condition was worsened while working at the U.S. Postal Service (USPS), from which he suffered various emotional damages. The Veteran reported he was fired unjustly from USPS for dancing in a tribute performance, which was medically cleared by his physician. USPS found this to be inconsistent with his requested work limitations. After being allowed to return to work following arbitration, the Veteran reported USPS took revenge on him, including following him and trying to kill him. 

The Board finds the preponderance of evidence does not support that the Veteran's acquired psychiatric disorder is related to service, or caused or aggravated by his service-connected back condition.

The Board recognizes that the Veteran has an acquired psychiatric disorder. This is documented by inpatient and outpatient treatment, as well as being prescribed psychotropic medication. The Board must determine whether the evidence supports his psychiatric symptoms are related to service, or caused or aggravated by his service-connected back condition. 

A December 2006 VA examiner diagnosed the Veteran with substance-induced mood disorder with psychotic features, cocaine abuse, and cannabis abuse. The examiner opined the Veteran's mental problems were not caused by or the result of his service-connected back condition. The examiner gave the rationale that the Veteran reported using cannabis and cocaine before entering the service and that there is no evidence of treatment, complaints or diagnosis of substance abuse in service. The examiner is competent to provide a medical opinion. The Board finds the examiner's diagnosis credible, as this was made after reviewing the medical records, taking a psychiatric history, and performing a mental status examination of the Veteran. This diagnosis is consistent with the other opinions of record and treatment diagnoses. However, the Board only gives this opinion partial probative weight, as the opinion is incomplete. The opinion does not discuss the issue of aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

In August 2013, a VA examiner provided a medical opinion as to the nature and etiology of the Veteran's mental health problems. The examiner opined the Veteran's psychiatric condition was less likely than not proximately due to or the result of the Veteran's service-connected condition. The examiner noted the lack of complaints, referrals, treatments, or consults for the Veteran's service-connected back condition. The examiner opined that the Veteran's claimed psychiatric disorder was most probably the result of his long history of polysubstance abuse. The examiner cited to the Veteran's ten VA hospitalizations, all with discharge diagnoses of substance-induced psychiatric disorders and/or substance use. The examiner noted the Veteran's most recent toxicology urinalysis in July 2013 was positive for cannabinoids and opiates. The examiner is competent to provide a medical opinion. The Board finds the examiner's opinion as to diagnosis and etiology credible, as it is consistent with other medical opinions and treatment diagnoses of record. However, the Board also only gives this opinion partial probative weight, as the opinion does not address the issue of aggravation. See El Amin, 26 Vet. App. at 140.

In April 2016, the Veteran was provided another VA examination. The examiner gave a diagnosis of psychoactive substance dependence- alcohol, cannabis, and cocaine. The examiner opined the Veteran's condition was less likely than not incurred in or caused by the Veteran's service-connected back injury. The examiner's rationale cited to the Veteran's substance-related medical admissions, including a positive urine screen the day of the examination. The examiner noted she did not address the medical articles submitted by the Veteran, discussing the correlation between pain and depression, because a diagnosis of psychoactive substance dependence, not depression, had been given. In August 2016, the examiner provided an addendum opinion stating that the Veteran's psychoactive substance dependence was not aggravated by his service-connected back condition. The examiner's rationale was that the Veteran's psychoactive substance dependence condition had the same clinical course shown in those individuals without the Veteran's service-connected back condition. The examiner again noted that the Veteran did not meet the DSM-5 criteria for major depression, thus did not find the articles the Veteran submitted applicable. The examiner is competent to provide a medical opinion. The Board finds these opinions credible, as the examiner's opinions are consistent with the other medical opinions, diagnoses, and testing of record. As they are also based on a full review of the claims file and include an explanation for the rationale of the opinions provided, the Board gives the April 2016 and August 2016 opinions great probative weight.

While the Veteran is competent to report the symptoms of depression, anxiety, isolation, hopelessness, suicidal ideation, suspiciousness, sleep impairment, disturbances of motivation and mood, and delusions, the Veteran is not competent to diagnose or provide an etiology for these symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the Veteran's psychiatric disorder is not secondary to his service-connected back condition. As discussed above, the Board gives the opinions of the April 2016 VA examiner great probative weight. First, the April 2016 and August 2016 opinions are supported by the December 2006 and August 2013 VA medical opinions, which also opined that the Veteran's psychiatric disorder was not secondary to his service-connected back condition but to his long history of substance abuse.  Second, the April 2016 VA examiner's opinions are consistent with the Veteran rarely mentioning back pain in his treatment visits. In contrast, the Veteran regularly discusses the mental distress caused by his firing from USPS, financial concerns, marital difficulties, and episodes of homelessness. Third, the Board finds the opinions of the April 2016 VA examiner that the veteran's psychiatric symptoms are most likely caused by substance use to be consistent with the Veteran's own self-reporting of alcohol, cocaine and cannabis use, treatment visit diagnoses, and positive toxicology test results. 

Under Combee, although the Board has determined that the Veteran's psychiatric disorder is not secondary to his service-connected back condition; the Board must still evaluate direct service connection. The evidence does not support, nor has the Veteran or his representative contended, that the Veteran suffered from a psychiatric disorder in-service. In addition, the evidence does not support, nor has the Veteran or his representative contended, that the Veteran suffered from psychosis a year after exit from service, or that his current psychiatric disorder is otherwise related to his service. The April 2016 VA examiner found the Veteran's psychoactive substance abuse disorder, formally polysubstance dependence, to be not associated with his military service. The examiner opined the most probable causation of the Veteran's mental health symptoms is substance-induced. The Board finds this opinion persuasive, as it is consistent with other medical opinions and treatment toxicology reports. 

The Board is sympathetic to the stressors and symptoms that the Veteran has experienced, but the Board is required to evaluate whether evidence supports his psychiatric symptoms were caused by service, or caused or aggravated by his service-connected back condition. The Board cannot make its own medical conclusion, but must rely on medical opinions that are supported by the record. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as delirium, depression, anxiety, and mood disorder, to include as secondary to service-connected back disability is denied.








(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, claimed as delirium, depression, anxiety, and mood disorder, to include as secondary to service-connected back disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


